Citation Nr: 0838196	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  07-05 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder (characterized as depression with dysthymic 
disorder). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1968 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision in which 
the RO denied service connection for depression with 
dysthymic disorder.  The veteran filed a notice of 
disagreement (NOD) in November 2006, and the RO issued a 
statement of the case (SOC) in February 2007.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in March 2007.

In September 2008, the veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record.

For the reasons expressed below, the matter on appeal is 
being remanded to RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required. 


REMAND

The Board's review of the claims file reveals that additional 
RO action on the clam on appeal is warranted. 

Where there is evidence of a current disability, VA will 
provide a medical examination or obtain a medical opinion if 
the evidence indicates that a current disability may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  38 
U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2008), 38 C.F.R. § 
3.159(c)(4)(i) (2008); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The veteran's service treatment records include a November 
1968 periodic physical examination report reflecting that the 
veteran had trouble sleeping, depression, and nervousness.  
The veteran noted these same symptoms in a contemporaneous 
self-report of medical history.  In addition, a March 1972 
self-report of medical history shows that the veteran 
continued to indicate that he had trouble sleeping, 
depression, and nervousness.  However, the March 1972 
separation examiner attributed the veteran's psychiatric 
symptoms to anxiety over his discharge from service without 
definitive future plans, which the veteran has disputed..  
Post-service VA and private medical records reflect variously 
diagnosed psychiatric problems, to include dysthymic 
disorder; major depression, recurrent, chronic, and severe; 
history of alcohol abuse; personality disorder-not otherwise 
specified, and rule out generalized anxiety disorder and 
panic disorder.

During the hearing before the undersigned, the veteran 
testified that he could not remember when he first received 
treatment for his current psychiatric conditions, but he 
testified that he has continued to have depression since 
service discharge.  The Board also notes that during the 
course of the appeal, the veteran has submitted several 
statements contending that he has continued to suffer with 
depression, lack of concentration, and suicide attempts since 
his military service.   

The Board notes that there is no medical opinion that 
addresses whether the veteran has a current acquired 
psychiatric disorder-to include major depression with 
dysthymic disorder-that is medically-related to service.  
However, given all of the above, a VA examination to obtain a 
medical nexus opinion would be helpful in resolving the claim 
on appeal..  See 38 U.S.C.A. § 5103a; 38 C.F.R. §  3.159; 
McLendon, 20 Vet. App. at 83.

Hence, the RO should arrange for the veteran to undergo VA 
examination, by a psychiatrist, at a VA medical facility.  
The veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may result in 
denial of the original claim for service connection (as the 
claim will be considered on the basis of  the evidence of 
record).  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  If the veteran fails to report to the 
scheduled examination), the RO must obtain and associate with 
the claims file a copy(ies) of any notice(s) of the date and 
time of the examination) sent to him by the pertinent VA 
medical facility.

Prior to arranging for the veteran to undergo VA examination, 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  While the claims file 
currently includes outpatient treatment records from the 
Pittsburgh Highland Drive VA Medical Center (VAMC), dated 
from February 2006 to May 2006, and the Aliquippa, 
Pennsylvania VA Community-Based Outpatient Clinic (CBOC), 
dated from March 2005 to March 2006, the veteran's testimony 
reflects that more recent records of VA treatment for 
depression with dysthymic disorder are available.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
records from the above-named facilities, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2008) as 
regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
the RO should afford the veteran another opportunity to 
present information and/or evidence pertinent to the claim on 
appeal.  The RO should, explain to the veteran that he has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2008) amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should specifically request that the veteran provide 
authorization to enable VA to obtain pertinent obtain all 
inpatient and outpatient hospital records pertaining to 
mental health evaluation and/or treatment of the veteran from 
Sewickley Hospital from 1991 to the present, and from St. 
Francis Medical Center, in 1995, as noted in a February 2000 
psychiatric evaluation report from the University of 
Pittsburgh Medical Center. 

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain all outstanding 
records of mental health evaluation 
and/or treatment of the veteran from the 
Pittsburgh Highland Drive VAMC ( since 
May 2006) and from the Aliquippa VA CBOC 
( since March 2006).  The RO must follow 
the procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization, to enable it to obtain any 
additional evidence pertaining to the 
claim n appeal. The RO should 
specifically request that the veteran 
provide authorization to enable VA to 
obtain all outstanding inpatient and 
outpatient medical records from Sewickley 
Hospital from 1991 to the present, and 
from St. Francis Medical Center in 1995. 

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for the 
veteran to undergo VA examination, by a 
psychiatrist, at a VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the psychiatrist and the 
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies, to include 
psychological testing, if warranted, 
should be accomplished (with all findings 
made available to the psychiatrist prior 
to the completion of his or her report) 
and all clinical findings should be 
reported in detail.  

The psychiatrist should identify all 
current psychiatric disability/ies, to 
include depression with dysthymic 
disorder.  With respect to each diagnosed 
disability, the examiner should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., there is a 50 
percent or greater probability) that such 
disability is the result of disease or 
injury incurred in or aggravated during 
the veteran's military service.  In 
rendering the requested opinion, the 
examiner should specifically consider and 
address the significance, if any, of 
pertinent complaints noted in service, 
and the veteran's assertions that he had 
psychiatric problems in service and that 
they have continued, to date.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268  
(1998).

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112  (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

